Citation Nr: 0329736	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-15 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran had active service from October 1942 to June 
1946.  He was the recipient of the Combat Infantryman's Badge 
and the Purple Heart Medal.  The veteran died in January 1973 
and the appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the RO 
that denied service connection for the cause of the veteran's 
death.    

It is noted that in a brief presented to the Board, the 
appellant's representative raised the issue of entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1318 (2003).  
This issue has not been adjudicated by the RO.  It is 
referred to the RO for all appropriate actions.  


REMAND

As noted above, the veteran was a combat veteran of World War 
II who was awarded the Purple Heart Medal.  His certificate 
of death indicates that his death in January 1973 at the age 
of 52 was due to a myocardial infarction due to 
arteriosclerotic heart disease.  At the time of his death, 
service connection was in effect for residuals of a gunshot 
wound to the lateral left ankle, residuals of a gunshot wound 
to the left upper thigh and complete paralysis of the left 
sciatic nerve, evaluated as 80 percent disabling from May 29, 
1947.  In addition, service connection was in effect for 
residuals of malaria, evaluated a noncompensable (0 percent 
disabling) since June 29, 1946.  He was also in receipt of 
special monthly compensation due to loss of use of one foot 
since June 29, 1946.  

The veteran died at the VA medical center in Wilkes Barre, 
Pennsylvania.  It also appears that the veteran received 
considerable treatment at this facility during his lifetime.  
However, the claims folder contains no clinical records 
documenting treatment at this hospital.  The claims folder 
contains a VA Form 10-7131 dated in May 2001 with a notation 
to the effect that no discharge summary for the veteran's 
final hospitalization at the VA facility in Wilkes Barre had 
been found.  However, it is unclear whether other records are 
available.  

The claims folder contains a reference to a request for 
unspecified records from the Federal Records Center in 
Philadelphia, Pennsylvania, dated in February 2000 that 
indicates that the veteran's records had been "retired" on 
October 20, 1989.  No response from the Federal Records 
Center is of record.  VA is required to seek copies of all 
relevant VA treatment records.  38 U.S.C.A. § 5103A(c)(2) 
(West 2002).

VA is required to provide notice to claimants of what 
evidence is needed to substantiate their claims, of what 
evidence they are responsible for obtaining, and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(2002).  The RO attempted to provide this notice in 
correspondence dated in April 2001.  This notice was provided 
in accordance with the provisions of 38 C.F.R. § 3.159(b)(1) 
(2002) and limited the appellant's time for response to 60 
days.   

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should attempt to obtain the 
complete clinical record of the veteran's 
treatment during his lifetime at the VA 
medical Center in Wilkes Barre, 
Pennsylvania, to include the complete 
clinical record documenting his 
hospitalization at that facility in 
January 1973.  If these records have been 
retired, the RO should attempt to obtain 
them from the place to which they were 
retired.  

3.  Then, the veteran's claim folder 
should be reviewed by an appropriate VA 
physician.  After a review of the record, 
the physician should render opinions in 
regard to the following questions: 

(a) whether it is at least as likely as 
not that the veteran's fatal 
arteriosclerotic cardiovascular disease 
was related to the residuals of gunshot 
wounds to the lateral left ankle and the 
left upper thigh with complete paralysis 
of the left sciatic nerve; 

(b) whether it is at least as likely as 
not that the service connected 
disabilities contributed to the cause of 
the veteran's death, or accelerated his 
death.

3.  Then the RO should re-adjudicate the 
appellant's claim for service connection 
for the cause of the veteran's death. If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  The case should then be returned 
to this Board if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1224921100(b) (2003).


